Order entered December 13, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00717-CV

                    JOE ERVIN LOCKRIDGE, Appellant

                                      V.

                      STEPHANIE MARTIN, Appellee

              On Appeal from the 298th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-02578

                                   ORDER

      Before the Court is appellee’s December 10, 2021 motion to extend time to

file her brief. We GRANT the motion and ORDER the brief be filed no later than

January 10, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE